DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5, 7-14, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to each of independent claims 1, 10, and 17, the prior art does not reasonably teach or suggest—in the context of each of the respective claims—a photoelectric conversion layer including one of the polycyclic aromatic compound having one of formulas (1) (claim 17) or formulas (2) or (3) (claims 1 and 10) alone with a subphthalocyanine having the formula (4-1).
In this regard, the prior art previously relied on teaches photoelectric conversion elements used in imaging devices including the polycyclic aromatic compounds (1), (2), and (3) in combination with a subphthalocyanine, but details of the subphthalocyanine (SubPc) are not provided.
The following articles are cited for providing SubPc’s related to the claimed SubPc having formula 4-1:
(1) Lee, et al. “Green-Sensitive Organic Photodetectors with High Sensitivity and Spectral Selectivity Using Subphthalocyanine Derivatives”, ACS Applied Materials & Interfaces, vol. 5, No. 24, 2013, pp. 13089-13095
(2) Sullivan, et al., “Halogenated Boron Subphthalocyanines as Light Harvesting Electron Acceptors in Organic Photovoltaics”, Advanced Energy Materials, vol. 1, No. 3, May 2011, pp. 352-355.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814